IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-70,312-01 and WR-70,312-02


EX PARTE SANTOS MINJAREZ






ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 2002-CR-8406 IN THE 175TH JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.  Hervey, j., not participating.  


O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In March 2003, a jury convicted Applicant of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Minjarez v. State, No. AP-74,592
(Tex. Crim. App. November 16, 2005)(not designated for publication).  	Applicant
presents thirty allegations in his application in which he challenges the validity of his
conviction and resulting sentence.  The trial court held an evidentiary hearing and entered
findings of fact and conclusions of law.  The trial court recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by Applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
 This Court has also reviewed a document entitled "Supplementation to the Initial
Application for Post Conviction Writ of Habeas Corpus in a Death Penalty Case Pursuant to
Tex Code, Pro Art 11.071, Presented Pro Se."  Because this document was filed after the
deadline provided for the filing of an initial application for habeas corpus, we find it to be
a subsequent application.  See Art. 11.071.  We further find that this subsequent application
fails to meet one of the exceptions provided for in Article 11.071, § 5.  Therefore,
Applicant's subsequent application is dismissed as an abuse of the writ.  In dismissing the
subsequent application, we also expressly reject all findings and conclusions related to this
application, if any.  
	IT IS SO ORDERED THIS THE 1ST DAY OF OCTOBER, 2008.

Do Not Publish